DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 - 4 of U.S. Patent No. 11,094,345 (parent Application to Itaya et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Itaya et al. ‘345 claim substantially identical limitations in both the average area of protrusions having a height of 0.2 nm or higher and overlapping average areas of protrusions having a height of 0.1 nm.  More importantly, Itaya et al. ‘345 claim the identical methodology for characterizing the surface unevenness as claimed.  As such, the Examiner deems that the remaining limitations are matters of routine optimization within the knowledge of a person of ordinary skill in the art given the AFM using a probe meeting the claimed limitations is explicitly taught in the above reference.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 - 3 of U.S. Patent No. 10,319,403 B2 (grandparent Application to Itaya et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Itaya et al. ‘403 claim substantially identical limitations in both the average area of protrusions having a height of 0.2 nm or higher and overlapping average areas of protrusions having a height of 0.1 nm.  More importantly, Itaya et al. ‘403 claim the identical methodology for characterizing the surface unevenness as claimed.  As such, the Examiner deems that the remaining limitations are matters of routine optimization within the knowledge of a person of ordinary skill in the art given the AFM using a probe meeting the claimed limitations is explicitly taught in the above reference.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present claims are deemed allowable for substantially the same reasons as recited in the parent and grandparent applications.  I.e. Applicants’ have demonstrated a non-equivalence between surface characterization using the claimed AFM with a probe having a probe tip meeting the claimed limitations.  The specifics of this methodology for characterizing magnetic-disk substrates is neither taught nor rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 5, 2022